EXHIBIT CREDIT AND GUARANTY AGREEMENT Dated as of April 4, 2008 ALLION HEALTHCARE, INC. BIOMED HEALTHCARE, INC. ACCESS THERAPEUTICS, INC. ATLAS RESPIRATORY SERVICES, INC. BIOMED CALIFORNIA, INC. BIOMED FLORIDA, INC. BIOMED KANSAS, INC. BIOMED PA, INC. BIOMED PHARMACEUTICALS, INC. BIOMED TEXAS, INC. ACCESS HEALTHCARE SERVICES, LLC MOMS PHARMACY OF BROOKLYN, INC. MOMS PHARMACY, INC. MOMS PHARMACY, INC. MAIL ORDER MEDS OF FLORIDA, LLC ORIS HEALTH, INC. NORTH AMERICAN HOME HEALTH SUPPLY, INC. MEDICINE MADE
